Exhibit FOR IMMEDIATE RELEASE XFONE Reports First Quarter Pro Forma Net Income of $1.5 Million and Pro Forma EPS of $0.08 Per Share - Actual Revenues Increase 37% To $15.8M - Lubbock, TX –May 16, 2008 – XFONE, Inc. (AMEX and TASE: XFN) (“XFONE” or “the Company”) announced results for the quarter ended March 31, 2008 and also reported pro forma unaudited consolidated results of Xfone and NTS Communications, Inc. (“NTS”), which Xfone acquired on February 26, 2008, as if the acquisition had occurred on January 1, Pro forma revenue was $25.8 million for the three months ended March 31, 2008 and pro forma EBITDA (earnings before interest, taxes, depreciation and amortization) for the quarter was approximately $3 million.Pro forma operating income was $2.1 million for the first quarter of 2008.Pro forma net income was $1.5 million or $0.08 per share assuming 18,564,777 fully diluted shares outstanding through March 31, 2008. Unaudited revenues of the consolidated company (consolidation of NTS since the day of the closing of the acquisition on February 26, 2008) for the quarter ended March 31, 2008 increased 37% to $15.8 million compared to $11.5 million in the same period in the prior year. Operating income for the first quarter of 2008 was $1.1 million an increase of approximately 73% from $661,449 reported in the same quarter of 2007. Guy Nissenson, President and CEO of XFONE, stated, “These results demonstrate the accretive nature of our acquisition of NTS for our shareholders and the significantly enhanced scale of our business today.Since only one month of the combined business is included in the actual results we do not yet show integration savings of the merged companies, but we expect to drive savings as the year progresses. Strategically, we are particularly focused on maximizing growth in our high gross margin, fiber-to-the-premise (FTTP) platform that enables us to offer the voice, video and data ‘triple play’ option to our customers.FTTP grew 5% sequentially from the fourth quarter of 2007 and continues to trend well into the second quarter of 2008. We are also moving forward on our planned FTTP build outs in Levelland and Smyer, Texas to broaden our footprint for this service.” Mr.
